

107 HR 2915 RH: Homeland Procurement Reform Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 96117th CONGRESS1st SessionH. R. 2915[Report No. 117–135]IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Correa (for himself, Mr. Mast, Mr. McGovern, Mr. Pappas, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland SecurityOctober 5, 2021Additional sponsors: Mr. Blumenauer, Mr. Fitzpatrick, Mrs. Rodgers of Washington, Mr. Meijer, and Ms. SlotkinOctober 5, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on April 30, 2021A BILLTo amend the Homeland Security Act of 2002 regarding the procurement of certain items related to national security interests for Department of Homeland Security frontline operational components, and for other purposes.1.Short titleThis Act may be cited as the Homeland Procurement Reform Act or the HOPR Act.2.Requirements to buy certain items related to national security interests according to certain criteria(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following:836.Requirements to buy certain items related to national security interests(a)DefinitionsIn this section:(1)Covered itemThe term covered item means any of the following: (A)Footwear provided as part of a uniform.(B)Uniforms.(C)Holsters and tactical pouches.(D)Patches, insignia, and embellishments.(E)Chemical, biological, radiological, and nuclear protective gear.(F)Body armor components intended to provide ballistic protection for an individual, consisting of 1 or more of the following:(i)Soft ballistic panels.(ii)Hard ballistic plates.(iii)Concealed armor carriers worn under a uniform.(iv)External armor carriers worn over a uniform.(G)Any other item of clothing or protective equipment as determined appropriate by the Secretary. (2)Frontline operational component The term frontline operational component means any of the following organizations of the Department:(A)U.S. Customs and Border Protection.(B)U.S. Immigration and Customs Enforcement.(C)The United States Secret Service.(D)The Transportation Security Administration.(E)The Coast Guard. (F)The Federal Protective Service.(G)The Federal Emergency Management Agency.(H)The Federal Law Enforcement Training Centers.(I)The Cybersecurity and Infrastructure Security Agency. (b)Requirements(1)In generalThe Secretary shall ensure that any procurement of a covered item for a frontline operational component meets the following criteria:(A)To the maximum extent possible, not less than one-third of funds obligated in a specific fiscal year for the procurement of such covered items shall be covered items that are manufactured or supplied in the United States by entities that qualify as small business concerns, as such term is described under section 3 of the Small Business Act (15 U.S.C. 632).(B)Each contractor with respect to the procurement of such a covered item, including the end-item manufacturer of such a covered item—(i)is an entity registered with the System for Award Management (or successor system) administered by the General Services Administration; and(ii)is in compliance with ISO 9001:2015 of the International Organization for Standardization (or successor standard) or a standard determined appropriate by the Secretary to ensure the quality of products and adherence to applicable statutory and regulatory requirements. (C)Each supplier of such a covered item with an insignia (such as any patch, badge, or emblem) and each supplier of such an insignia, if such covered item with such insignia or such insignia, as the case may be, is not produced, applied, or assembled in the United States, shall—(i)store such covered item with such insignia or such insignia in a locked area;(ii)report any pilferage or theft of such covered item with such insignia or such insignia occurring at any stage before delivery of such covered item with such insignia or such insignia; and(iii)destroy any such defective or unusable covered item with insignia or insignia in a manner established by the Secretary, and maintain records, for three years after the creation of such records, of such destruction that include the date of such destruction, a description of the covered item with insignia or insignia destroyed, the quantity of the covered item with insignia or insignia destroyed, and the method of destruction. (2)Waiver(A)In generalIn the case of a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) or a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary may waive a requirement in subparagraph (A), (B) or (C) of paragraph (1) if the Secretary determines there is an insufficient supply of a covered item that meets the requirement.(B)NoticeNot later than 60 days after the date on which the Secretary determines a waiver under subparagraph (A) is necessary, the Secretary shall provide to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Appropriations of the House of Representatives notice of such determination, which shall include—(i)identification of the national emergency or major disaster declared by the President;(ii)identification of the covered item for which the Secretary intends to issue the waiver; and(iii)a description of the demand for the covered item and corresponding lack of supply from contractors able to meet the criteria described in subparagraph (B) or (C) of paragraph (1). (c)PricingThe Secretary shall ensure that covered items are purchased at a fair and reasonable price, consistent with the procedures and guidelines specified in the Federal Acquisition Regulation.(d)ReportNot later than 1 year after the date of enactment of this section and annually thereafter, the Secretary shall provide to the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Appropriations of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate a briefing on instances in which vendors have failed to meet deadlines for delivery of covered items and corrective actions taken by the Department in response to such instances. (e)Effective dateThis section applies with respect to a contract entered into by the Department or any frontline operational component on or after the date that is 180 days after the date of enactment of this section..(b)Study(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a study of the adequacy of uniform allowances provided to employees of frontline operational components (as defined in section 836 of the Homeland Security Act of 2002, as added by subsection (a)).(2)RequirementsThe study conducted under paragraph (1) shall—(A)be informed by a Department-wide survey of employees from across the Department of Homeland Security who receive uniform allowances that seeks to ascertain what, if any, improvements could be made to the current uniform allowances and what, if any, impacts current allowances have had on employee morale and retention;(B)assess the adequacy of the most recent increase made to the uniform allowance for first year employees; and(C)consider increasing by 50 percent, at minimum, the annual allowance for all other employees.(c)Additional report(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall provide a report with recommendations on how the Department of Homeland Security could procure additional items from domestic sources and bolster the domestic supply chain for items related to national security to—(A)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; and(B)the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Appropriations of the House of Representatives.(2)ContentsThe report required under paragraph (1) shall include the following:(A)A review of the compliance of the Department of Homeland Security with the requirements under section 604 of title VI of division A of the American Recovery and Reinvestment Act of 2009 (6 U.S.C. 453b) to buy certain items related to national security interests from sources in the United States.(B)An assessment of the capacity of the Department of Homeland Security to procure the following items from domestic sources:(i)Personal protective equipment and other items necessary to respond to a pandemic such as that caused by COVID–19.(ii)Helmets that provide ballistic protection and other head protection and components.(iii)Rain gear, cold weather gear, and other environmental and flame resistant clothing. (d)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 835 the following:Sec. 836. Requirements to buy certain items related to national security interests..October 5, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed